Citation Nr: 1732164	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression or PTSD.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1970 and February 1973 to July 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In January 2016, the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned and a transcript of that hearing is in the record.  However, as indicated in the October 2016 remand, the Board was unable to render a usable transcript from the audio recording of that hearing, and the Veteran was thus afforded the opportunity to appear at a second hearing (which he accepted by February 2016 correspondence).  Thus, the Board remanded this matter to arrange for that hearing.  Pursuant to that remand, a November 2016 videoconference hearing was held before the undersigned; a transcript of that hearing is also in the record.

The Board notes that the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in February 2004 appointing Disabled American Veterans (DAV) as his representative.  In August 2013, the Veteran submitted a second VA Form 21-22 appointing National Association of County Veterans Service Officers (NACVSO) as his representative; however, it was not signed by a representative from NACVSO and is therefore invalid.  Furthermore, DAV has continued to submit statements in support of the current appeal and assisted the Veteran at his January 2016 and November 2016 hearings.  Accordingly, the Board recognizes DAV as the Veteran's representative in the current appeal.

The issues of service connection for hypertension, bilateral knee disability, low back disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2009 Board decision denied the Veteran service connection for hypertension based essentially on a finding that his hypertension was not manifested in, or otherwise related to, his military service.

2.  Evidence received since that December 2009 decision includes evidence not of record at that time; suggests that the Veteran's hypertension manifested within the first postservice year or is aggravated by psychiatric disability (which the Veteran alleges is service connected); relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  At the November 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking service connection for a seizure disorder; there are no questions of fact or law remaining in these matters.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).
2.  The criteria for withdrawal of an appeal seeking service connection for a seizure disorder have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Veteran is withdrawing his appeal seeking service connection for a seizure disorder and this decision reopens the claim of service connection for hypertension and remands the remaining matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Dismissed Claim

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

At his November 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for a seizure disorder.  Thus, there are no further allegations of factual or legal error remaining for appellate consideration in that matter, the Board lacks jurisdiction over it, and the appeal thereof must be dismissed.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Here, the Veteran's original claim of service connection for hypertension was denied in an October 2004 rating decision.  He filed and perfected an appeal of that decision, which the Board subsequently denied in December 2009.  In so finding, the Board conceded that the Veteran had demonstrated a current diagnosis of hypertension, but found the evidence did not show that such disability was manifested in service or the first postservice year, or that it was otherwise related to service.  That decision is final based on the evidence then of record, and is the prior final denial in this case.  

At the time of the December 2009 Board decision, the evidence of record included service treatment records (STRs) (which were silent for any treatment or diagnoses related to hypertension or high blood pressure), VA treatment records, private treatment records, and SSA records (which confirmed a current diagnosis of hypertension), lay statements (alleging hypertension began in service), and an October 2004 VA examination report (indicating the Veteran's hypertension is unrelated to his military service).  

Evidence received since the December 2009 decision includes updated VA treatment records (which confirm the Veteran continues to receive treatment for hypertension), lay statements (alleging that the Veteran received treatment from the Chicago VA Medical Center (MC) for hypertension immediately after his military discharge), and November 2016 sworn testimony (also alleging that hypertension was treated by VA within a year of his discharge and suggesting that his hypertension may have begun following stressful events in service contributing to his psychiatric disability and, alternatively, that such disability may also be aggravated by stress from his psychiatric disability).  
As such evidence was not previously in the record, it is clearly new.  Furthermore, it directly relates to the previously unestablished element of service connection required to substantiate the underlying claim (i.e., medical nexus) and raises a new theory of entitlement (i.e. secondary service connection).  In light of the above, and considering the low threshold for reopening established in Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating such claim and is therefore material.  Consequently, the request to reopen the claim of service connection for hypertension must be granted.

 
ORDER

The appeal seeking to reopen service connection for hypertension is granted.

The appeal seeking service connection for a seizure disorder is dismissed.


REMAND

The case is REMANDED for the following action:

1. Obtain all records of VA or adequately identified private evaluations or treatment the Veteran has received for hypertension, knee disability, back disability, or psychiatric disability that are NOT ALREADY IN THE RECORD.  

This should include, but not be limited to, asking the Veteran to provide identifying information needed to request copies, to the extent that they exist, of any relevant records relating to a workman's compensation claim shortly after discharge, as referenced at the November 2016 hearing, and obtain, if possible, all records of treatment pertaining to the disabilities on appeal from the Chicago VAMC dated shortly after the Veteran's military separation in July 1975.

If any records sought are unavailable, the AOJ must issue a formal finding documenting such fact for the record, as well as the scope of its search, steps taken to obtain such records, and the reason for any unavailability encountered.
 
2. The AOJ should also obtain copies of the Veteran's complete personnel file, including performance assessments, and any other records pertinent to the Veteran's alleged stressors in service involving racial discrimination and a tumultuous and unfair discharge process involving an investigation into his possession or use of drugs in service.  

3. Then, arrange for the Veteran to be examined by a cardiologist to determine the nature and likely cause of his hypertension.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's hypertension is related to military service, to include his allegations that he underwent an extremely stressful discharge process and experienced racial discrimination therein?  

In so finding, the examiner should consider and discuss, as necessary, the significance of the Veteran's allegations (and any evidence received that indicates) that hypertension manifested shortly after military separation and the proximity of initial onset of hypertensive symptoms to separation.

b. Is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that the Veteran's hypertension is CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY a diagnosed psychiatric disability?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely cause of his alleged low back and knee disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Is there CLEAR AND UNMISTAKABLE EVIDENCE that the Veteran had a back disability which pre-existed either period of active military service?  

b. For each such pre-existing back disability identified, is there also CLEAR AND UNMISTAKABLE EVIDENCE that such disability WAS NOT AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) during active service, to include as a result of reports of back pain and tenderness and June 1975 notations of lumbosacral strain and contusions therein?

In so finding, the examiner should consider and discuss, as necessary, the significance of the Veteran's allegations (and any evidence indicating) that he began receiving treatment for back symptoms and was involved in a workman's compensation claim shortly after service, and the general proximity of initial onset of back symptoms to military separation.  

c. If the Veteran is not found to have a back disability which, CLEARLY AND UNMISTAKABLY, BOTH preexisted service AND was not aggravated therein, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability was CAUSED BY military service, to include reports of back pain and tenderness and a June 1975 notation of lumbosacral strain and contusions therein?  

In so finding, the examiner should consider and discuss, as necessary, the significance of the Veteran's allegations (and any evidence indicating) that he began receiving treatment for back symptoms and was involved in a workman's compensation claim shortly after service, and the general proximity of initial onset of back symptoms to military separation.  

d. Please identify, by diagnosis, each knee disability entity found on examination or documented in the record, to include any neurological impairment affecting the knees.  

e. For each knee disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such is CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's low back degenerative disc disease (DDD).  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely cause of his alleged psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each psychiatric disability entity found.  The examiner should reconcile all diagnostic findings with any conflicting evidence in the record.

b. For each psychiatric disability entity diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's military service, to include his allegations of racial discrimination therein and a stressful discharge process that involved unwarranted or unfair suspicions regarding drug-related activities.

The examiner should also consider and discuss, as necessary, the significance of any changes in behavior or performance during his periods of active service (and his allegation that the nature of his discharge was a sharp departure from the character of his service prior to that point).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


